Citation Nr: 1758103	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION


The Veteran served on active duty from November 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the Board remanded the matter in order to comply with the Veteran's request for a hearing.  In April 2016 the Board again remanded the matter for further development to include a VA examination and opinion.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2015 travel board hearing.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The development directed by the Board in the April 2016 remand was not fully accomplished.  First, it was not made clear if the Veteran did or did not have PTSD, as the examiner indicates that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5, but then provides an opinion stating that the diagnosed PTSD is at less likely than not incurred in or caused by military service.  

Second, the examiner diagnosed the Veteran to have unspecified mental disorder, but did not provide any additional information, and failed to include an opinion regarding the etiology of that mental disorder as requested by the April 2016 remand, which asked for an opinion with respect to the etiology of every psychiatric diagnosis, other than PTSD. 

Lastly, VA mental health records dated from September 2013 to September 2017 indicate the following diagnoses:  PTSD under DSM-5, anxiety, generalized anxiety disorder, depression, and major depressive disorder.  The disparity between the treatment record diagnoses and the diagnosis entered following the VA examination should be explained/addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the Veteran's virtual file. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to a psychiatric disorder, and assist him in obtaining such records from private providers as warranted.  

3.  After associating any outstanding treatment records with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate professional. 

The examiner should review the claims file, including the Veteran's most up-to-date VA treatment records and any private treatment records, in conjunction with the examination. 

For any psychiatric disability diagnosed, the examiner should enter an opinion as to whether it is due to an in-service disease or injury, and if PTSD is diagnosed, the stressor/s upon which the disability is based should be clearly identified.  

In addressing this matter, it would be helpful for the examiner to address this Veteran's medical history reflecting various psychiatric diagnoses, including seemingly contradictory findings that the Veteran has PTSD and that he does not.  Comments addressing whether any psychiatric diagnoses should be considered erroneous, or incomplete in light of later developments, or whether cures have taken place would be useful  

In any event, a complete rationale for the opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given current medical science and the known facts); by a deficiency in the record (i.e. additional facts are required); or by a deficiency in the examiner (i.e. the examiner does not have the needed knowledge or training).

4.  After completion of the above and any further development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


